2:21-cr-00472-RMG   Date Filed 08/05/21   Entry Number 1   Page 1 of 8




                                                            2:21-cr-472
2:21-cr-00472-RMG   Date Filed 08/05/21   Entry Number 1   Page 2 of 8
2:21-cr-00472-RMG   Date Filed 08/05/21   Entry Number 1   Page 3 of 8
2:21-cr-00472-RMG   Date Filed 08/05/21   Entry Number 1   Page 4 of 8
2:21-cr-00472-RMG   Date Filed 08/05/21   Entry Number 1   Page 5 of 8
2:21-cr-00472-RMG   Date Filed 08/05/21   Entry Number 1   Page 6 of 8
2:21-cr-00472-RMG   Date Filed 08/05/21   Entry Number 1   Page 7 of 8
2:21-cr-00472-RMG   Date Filed 08/05/21   Entry Number 1   Page 8 of 8
